


Exhibit 10.28

 

ADDENDUM TO ADMINISTRATIVE SERVICES AGREEMENT

 

This Addendum (the “Addendum”) is entered into effective as of January 1, 2015,
by and between NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC., a
North Carolina limited liability company (“MANAGEMENT SERVICES”) and RADIATION
THERAPY ASSOCIATES OF WESTERN NORTH CAROLINA, P.A., a North Carolina
professional corporation (the “PA”). This Addendum amends Section 3.1 of the
Administrative Services Agreement dated January 1, 2002 between the parties (the
“Agreement”) to update and revise reference to CPT codes that comprise external
beam treatments for purposes of computing the monthly Service Fee and replaces
the Addendum of that same Section dated July 1, 2014. The parties acknowledge
that Management Services neither provides direct marketing services currently
under the Agreement nor does this Amendment provide for Management Services to
provide direct marketing services.

 

From and after the date hereof, Section 3.1 shall read as follows:

 

3.1.   Service Fee.   For the services to be provided hereunder by MANAGEMENT
SERVICES, the PC shall pay to MANAGEMENT SERVICES a monthly Service Fee at the
rate of $625.00 per external beam treatment billed (currently including, but not
limited to CPT codes 0073T; 58999, V; 77001-26, 77002-26, 77021, 77021-26,
77300-59, 77336-59, 77372 – 77373, 77385 – 77386, 77401 – 77416, 77418, 77421,
77424 – 77424, 77600, 77605, 77610, 77615, 77620, 99144 – 99145, 99149, A9606,
A9699, G0339 – G0340, and G6003 – G6016). The parties agree that the Service Fee
represents the fair market value of the services provided by MANAGEMENT SERVICES
hereunder and that the parties shall meet annually to reevaluate the value of
services provided by MANAGEMENT SERVICES and shall establish the fair market
value thereof for purposes of this Section 3.1.

 

 

Accepted:

NORTH CAROLINA RADIATION THERAPY

 

MANAGEMENT SERVICES, INC.

 

 

 

By:

/s/ JOSEPH BISCARDI

 

 

Joseph Biscardi

 

 

Assistant Treasurer

 

 

 

 

 

 

Accepted:

RADIATION THERAPY ASSOCIATES OF

 

WESTERN NORTH CAROLINA, P.A.

 

 

 

 

By:

/s/ DANIEL E. DOSORETZ, M.D.

 

 

Daniel E. Dosoretz, M.D.

 

 

Vice President

 

--------------------------------------------------------------------------------
